Title: Memorial to the States General, 25 January 1788
From: Adams, John
To: States General


          To their High Mightinesses, the Lords the States General of the United Netherlands—A Memorial
          
            High & Mighty Lords—
            [25 January 1788]
          
          The Subscriber, Minister Plenipotentiary from the United States of America, has the Honour to communicate to your High Mightinesses, a resolution of the United States of America, in Congress

assembled, on the fifth day of october 1787. by which, he is permitted, agreably to his request, to return to America, at any time, after the 24th. of February 1788. and by which his Commission & Credentials to your High Mightinesses are, on that day to terminate—
          Nothing would have been more agreable to the Inclinations of the subscriber, than to have passed over to the Hague in order to have paid his final respects & to have taken leave of Your High Mightinesses had not, the shortness of the time, the severity of the season and the Tender State of his Health been opposed to his Wishes—
          The Magnanimity and Wisdom with which your High Mightinesses in 1782 manifested your friendship to the United States of America, contributed to accellerate the general peace of the World which has lasted so long: and the Candour & Goodness of Your High Mightinesses and of the whole Republick, to the Subscriber as well as to his Country, have made impressions on his Mind, which neither Time place nor Circumstances can ever efface—
          In finishing his Course in Europe & in taking a respectful leave of your High Mightinesses, he begs leave to express his ardent wishes for the Happiness and prosperity of your High Mightinesses and your Families and his sincere assurances that in Whatever Country he may be, he shall never cease to pray for the Liberty, the Independence and the Universal Happiness and Prosperity of the whole Republick of the United netherlands
          Done at London this twenty fifth / Day of January A. D. 1788—
          
            Signed— John Adams
          
        